Order entered January 12, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01395-CV

               ADVANTAGE CLAIMS RECOVERY GROUP, INC., Appellant

                                                 V.

                       ADVANCED PAIN CARE, M.D., ET AL., Appellees

                        On Appeal from the 192nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-12-04033

                                           ORDER
       The Court has been notified that a petition for bankruptcy has been filed in United States

Bankruptcy     Court    concerning   appellant   Advantage    Claims   Recovery    Group,    Inc.

Pursuant to 11 U.S.C. § 362, further action in this cause is automatically stayed. See TEX. R.

APP. P. 8.2. Accordingly, for administrative purposes, this cause is ABATED and will be treated

as a closed case. It may be reinstated on prompt motion by any party showing that the stay has

been lifted and specifying what further action, if any, is required from this Court. See TEX. R.

APP. P. 8.3.

                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE